Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “408” has been used to designate both the first end and the second end.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 409.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 407 and 000.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 1 is objected to because of the following informalities:  the language “a outer edge” (claim 1 line 3) is objected to for a typographical/grammatical error; Examiner suggests amending to read –an outer edge--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exhale opening" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the middle portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 2, the term “flop valve” (line 1) is unclear as the examiner cannot ascertain the meaning of this term, particularly flop.  The term flop valve does not appear to be a regularly used term to designate a particular type of valve.  This claim will be examined as best understood.
	Claims 3-10 are rejected based on dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 sets forth that the exhale tubing is removable from the exhale opening; however, this feature is already set forth in claim 1 line 12-13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-9 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 8, the language “the upper groove being coupled to an upper teeth of a patient” (line 1-2) appears to claim the human body which is non-statutory subject matter.  In order for the upper groove to be coupled to upper teeth of the patient, the patient/human body must be part of the claimed invention.  Examiner suggests amending to read –the upper groove being adapted to couple to an upper teeth of a patient--.
Regarding claim 9, he language “the lower groove being coupled to a lower teeth of a patient” (line 1-2) appears to claim the human body which is non-statutory subject matter.  In order for the lower groove to be coupled to lower teeth of the patient, the patient/human body must be part of the claimed invention.  Examiner suggests amending to read –the lower groove being adapted to couple to a lower teeth of a patient--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (7,100,611) in view of Gorman (2007/0283964), Dupjan et al. (2019/0192885), and Tebbutt et al. (9,155,855).
Regarding claim 1, Yu shows an improved respiratory mask for allowing exhaled air to be removed from the mask (see Fig. 1-5 and abstract for example) which includes a mask having an outer edge, a middle portion, a first opening, and a second opening, wherein an air tube is securely coupled to the first opening (see Fig. 1, mask 100 with outer edge 110, middle portion as shown including first opening 130 and second opening where exhaled air 400 is removed from the mask, see col. 2 ln. 31-35, air tube 135); an exhale tubing having a first end and a second end, the second end connected to the second opening of the mask (see Fig. 1-2 for example, exhale tubing 300).  Yu is silent as to including a mouth piece and a valve on the second end of the exhale tubing; however, Gorman teaches a similar device including exhalation tubing with a mouthpiece at a first end and a valve coupled to the second end which extends through opening of the mask (see Gorman Fig. 1 for example, tubing 2, mouthpiece 3, exhalation valve 5, see para. 0015 and 0025 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yu device’s exhale tubing to include a valve and a mouth piece, as taught by Gorman, in order to provide an element to control outflow from the mask (valve) and an element for the user to grasp (mouth piece).  The now modified Yu device is silent as to the air tube being removably coupled to the opening and the exhale tubing removably coupled to the mouthpiece; however, Dupjan teaches a similar device which includes air tubes which are removably coupled to other elements in the system (see Dupjan para. 0006 and 0014).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yu device’s air tube and exhale tube to be removably coupled to the opening/mouthpiece, as taught by Dupjan, in order to provide the ability to perform maintenance on elements, i.e. detach and clean and/or replace (see Dupjan para. 0006).  The now modified Yu device is silent as to the mouth piece including upper and lower grooves and a connector securely coupled to a bottom of the upper groove and a top edge of the lower groove with an opening configured substantially in the middle portion of the mouthpiece; however, Tebbutt teaches a similar mask device which includes a mouth piece having these features (see Tebbutt annotated Fig. 24 below, see also Fig. 25-28, opening provided at connector as can be seen from hollow tubing type element).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yu device’s mouth piece to include the upper and lower grooves and connector, as taught by Tebbutt, as this would have been obvious substitution of one known element for another (i.e. replace mouthpiece of Gorman with that of Tebbutt).


    PNG
    media_image1.png
    730
    744
    media_image1.png
    Greyscale

Regarding claim 6, the modified Yu device’s exhale tubing is removable from the exhale opening (see Gorman para. 0016, 0028, 0036; Dupjan para. 0006 and 0014).
Regarding claim 7, the modified Yu device’s valve is removable from the second end of the tubing (see Gorman para. 0016, 0028, 0036).
Regarding claim 8, the modified Yu device’s upper groove is coupled to an upper teeth of the patient (see annotated Fig. 24 of Tebbutt above).
Regarding claim 9, the modified Yu device’s lower groove is coupled to a lower teeth of the patient (see annotated Fig. 24 of Tebbutt above).
Regarding claim 10, the modified Yu device’s exhale tubing is hollow (see Yu Fig. 2-5, Tebbutt Fig. 24 for example).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Gorman, Dupjan, and Tebbutt as applied to claim 1 above, and further in view of and Bowers (5,687,767).
Regarding claim 2, the modified Yu device is silent as to the valve being a flop valve; however, Bowers teaches a similar respiratory mask including a flop valve (see Bowers col. 1 ln. 22-28 and col. 1 ln. 66-67, col. 3 ln. 16-42).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yu device’s valve to be a flop valve, as taught by Bowers, as this would have been obvious substitution of one known element for another and would provide predictable results (i.e. flow control).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Gorman, Dupjan, and Tebbutt as applied to claim 1 above, and further in view of Rittner et al. (2014/0007869).
Note: this is an alternative rejection based on the interpretation that Bowers’ valve is not a ‘flop valve’.
 Regarding claim 2, the modified Yu device is silent as to the valve being a flop valve; however, Rittner teaches a similar respiratory mask including a flop valve (see Rittner para. 0044).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yu device’s valve to be a flop valve, as taught by Rittner, as this would have been obvious substitution of one known element for another and would provide predictable results (i.e. flow control).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Gorman, Dupjan, and Tebbutt as applied to claim 1 above, and further in view of Song et al. (2018/0236275).
Regarding claim 3, the modified Yu device is silent as to the mask being made of a medical grade plastic material (Yu col. 2 ln. 4-16 discloses plastic mask material); however, Song teaches a similar mask device made from medical grade plastic material (see Song para. 0045).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yu device’s mask to be made of medical grade material, as taught by Song, in order to provide material which is resistant to bacteria/microbes.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Gorman, Dupjan, and Tebbutt as applied to claim 1 above, and further in view of Urias (2007/0068518).
Regarding claim 4, the modified Yu device is silent as to the tubing being made of a medical grade plastic (Yu col. 2 ln. 26-30 discloses plastic tubing material); however, Urias teaches a similar device including medical grade tubing (see Urias para. 0070 “Medical grade tubings 108 and 109”).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yu device’s tubing to be made of medical grade material, as taught by Urias, in order to provide material which is resistant to bacteria/microbes.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Gorman, Dupjan, and Tebbutt as applied to claim 1 above, and further in view of Walls (2017/0165102).
Regarding claim 5, the modified Yu device is silent as to the mouthpiece being made of a medical grade plastic; however, Walls teaches a mouthpiece made from medical grade tubing (see Walls para. 0007 and 0008 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yu device’s mouthpiece to be made of medical grade material, as taught by Walls, in order to provide material which is resistant to bacteria/microbes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Warncke (4,470,413), Manson (2,062,325), Farr (1,288,857), and Nashed (2005/0145247) are all directed towards similar respiratory masks with intake and exhale tubing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785